DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3-5, 7-18, 26 and 27 are pending in this application. Claims 2, 6, 19-25 are cancelled.  Claims 15-18, 26 and 27 remain withdrawn from consideration as being directed to a nonelected invention.  Claims 1, 3-5, 7-14 are examined in this Office Action.
	It is noted that Applicant states (page 7, second full paragraph) claim 2 has been cancelled and claim 28 newly added (Remarks, page  ).  However, Applicants state (page 1, “Remarks”) claims 1-18, 26, 27 are in this application.  No claim 28 has been added and Arguments regarding claim 28 cannot be addressed because claim 28 is not in this application.
	The amendments to the claims necessitated the new grounds of rejection set forth below and Office Action is made Final. 

Status of Rejections
	1.	The rejection of claim 6 under 35 U.S.C. 112(b) regarding trademarks is withdrawn in view of the cancellation of the claim.

	2.	The rejection of claims 1-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for in vitro maturation of spermatogonium in a culture media comprising EGF, GDNF, LIF and FGF and TNFalpha followed by culture in FHS and/or testosterone in a three dimensional methylcellulose culture system and differentiating spermatids therefrom, does not reasonably provide enablement for maturation of spermatogonium and differentiating spermatids therefrom in a methylcellulose culture system under any and all culture conditions, is withdrawn in view of the amendments to the claims.

	3.	The rejection of claims 1, 10, 11, 13 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Huleihel et al (“Fertility Preservation of Pre-pubertal Cancer Patient Boys Before Aggressive Chemotherapy. Preliminary Results from In Vitro Culture Of Fresh Testicular Tissue From Three Pre-Pubertal Patients,” Fertility and Sterility Volume 100, Issue 3, Supplement, September 2013, Page S63) (cited on IDS filed 05/07/2020 as document no. 16) (Huleihel-1) is withdrawn in view of the amendments to the claims. 

	4.	The rejection of claims 2, 6 under 35 U.S.C. 103 as being unpatentable over by Huleihel-1 as applied to claims 1, 10, 11, 18 and 14 above and further in view of Sadri-Ardekani et al (“Propagation of Human Spermatogonial Stem Cells in Vitro,” JAMA 2009; 302(19): 2127-2134) (submitted on IDS filed 05/07/2020 as document no. 28) (Sadri-Ardekani) is withdrawn in view of the cancellation of the claims.

	5.	The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over by Huleihel-1 and Sadri-Ardekani as applied to claims 1, 2, 6, 10, 11, 13 and 14 above and further in view of Suominen et al (“Tumor necrosis factor-alpha (TNF-a) promotes cell survival during spermatogenesis, and this effect can be blocked by infliximab, a TNF-a antagonist,” European Journal of Endocrinology (2004) 151 629-640) (Suominen) ) is withdrawn in view of the amendments to the claims. 

	6.	The rejection of claims 4, 7, and 9 under 35 U.S.C. 103 as being unpatentable over by Huleihel-1 and Sadri-Ardekani as applied to claims 1, 2, 10, 11, 13 and 14 above and further in view of Zirkin et al (“Is FSH required for adult spermatogenesis?, "Journal of Andrology, Vol. 15, No. 4, July/August 1994) (Zirkin) ) is withdrawn in view of the amendments to the claims. 

	7.	The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over by Huleihel-1 and Sadri-Ardekani as applied to claims 1, 2, 6, 10, 11, 13 and 14 above and further in view of Shinohara et al (2007/0202590) (Shinohara) ) is withdrawn in view of the amendments to the claims. 

	8.	The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over by Huleihel-1, Sadri-Ardekani and Zirkin as applied to claims 1, 2, 4, 6, 7, 10, 11, 13 and 14 above and further in view of Stukenborg et al (“New horizons for in vitro spermato- genesis? An update on novel three-dimensional culture systems as tools for meiotic and post-meiotic differentiation of testicular germ cells,” Molecular Human Reproduction, Vol.15, No.9 pp. 521-529, 2009) (submitted on IDS filed 05/07/2020 as document no. 31) ) is withdrawn in view of the amendments to the claims. 

	9.	The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over by Huleihel-1 and Sadri-Ardekani as applied to claims 1, 2, 6,10, 11, 13, 14 above and further in view of Huleihel et al (“The capacity to induce generation of premeiotic and meiotic cells from biopsies without sperm from nonobstructive azoospermic and Klinefelter syndrome patients were different under in vitro culture conditions,” Fertility & Sterility, Volume 104, Issue 3, Supplement, E91, September 01, 2015 (submitted on IDS filed 05/07/2020 as document no. 17) (Huleihel-2)  ) is withdrawn in view of the amendments to the claims. 

New Grounds of Rejection
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	1.	Claims 1, 10, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huleihel (Huleihel-1) (above) in view of Sadri-Ardekani (above) and Pendergraft et al (US 2017/0107483) (Pendergraft).
	Huleihel-1 discloses isolation of testicular cells from biopsies of human patients. Huleihel-1 discloses the isolated cells expressed C-kit, GFR alpha-l and CD9 which are markers of spermatogonial cells (Applicant's specification, page 11, lines 6-16). Huleihel-1 discloses culture of the cells in methyl cellulose (the claimed three dimensional methyl cellulose culture system). Huleihel-1 discloses culture in RPMI media containing different growth substances.
	Huleihel-1 discloses after culture of 2 to 9 weeks the cells expressed CREM1, LDH and protamine (PROT), which are markers of elongated spermatids (Applicant's specification, page 11, line 26). lHuleihel-1 discloses culture of human spermatogonium in a 3 dimensional methylcellulose culture system under conditions capable of differentiating human spermatogonium into elongated spermatids and therefore discloses in vitro maturation of human spermatogonium (the claimed “method of in vitro maturation of human spermatogonium;” claim 1, preamble).
	Regarding claim 10, Huleihel-1 (Objective) discloses the testicular biopsy (claim 10) is human spermatogonium from a prepubertal male cancer patient (claim 11).
	Regarding claim 13, Huleihel-1 discloses identifying spermatids, which are mature sperm cells expressing the CREM1, LDH and protamine (PROT) markers, thus identifying a post meiotic cell and a mature sperm cell following culture in vitro.
	Regarding claim 14, Huleihel-1 discloses identifying a cell expressing CREM following culturing in vitro.
	Huleihel-1 differs from the claims in that the document fails to disclose culture in growth factors (first issue ) or identifying a cell expressing acrosin following culture in vitro (second issue).  However, Sadri-Ardekani and Pendergraft cure the deficiency.
	
	A.	First issue (culture in growth factors)
	Sadri-Ardekani discloses an in vitro method of propagating human spermatogonial stem cells (title). Sadri-Ardekani discloses (page 2128, left column, second paragraph) human testis tissue was obtained from biopsies (the claimed human spermatogonium). Sadri- Ardekani discloses (page 2128, middle column, top paragraph) culture in media comprising human GDNF, LIF, and EGF. Sadri-Ardekani discloses (Conclusion) long term culture and propagation of human spermatogonial stem cells in vitro is achievable.
	It would have been obvious to one of ordinary skill to modify the method of Huleihel-1 by culturing the spermatogonial cells in media and growth factors as suggested by Sadri-Ardekani in view of the teachings of Sadri-Ardekani that the culture conditions maintained functional spermatogonial cells after prolonged in vitro culture.
	One of ordinary skill would have had a reasonable expectation of success in culturing the spermatogonia cells of Huleihel-1 in the Sadri-Ardekani culture conditions in view of the successful culture of spermatogonial stem cells shown by Sadri-Ardekani.
	One of ordinary skill would have been motivated to culture spermatogonial cells in the media of Sadri-Ardekani in view of the teachings of Sadri-Ardekani that long term culture and propagation of human spermatogonial stem cells in vitro is achievable in order to allow for restoration of fertility in chemotherapy-treated patients (Context).

	B. second issue (identifying a cell expressing acrosin after culture in vitro)
	Pendergraft discloses  [0063] culturing spermatogonia in an in vitro culture system in media comprising GDNF, bFGF, EGF and LIF [0093] and identification of cells  ( [0068], Pendergraft claim 14) expressing markers such as PRM1 (protamine 1) and acrosin  (the claimed “identification of a cell expressing acrosin following said culturing in vitro;” claim 1, part b) (the claimed “in vitro maturing the human spermatogonium into an elongated. 
	It would have been obvious to one of ordinary skill to modify the Huleihel-1  method by identifying a cell expressing acrosin following in vitro culture as suggested by Pendergraft in view of the teachings of Pendergraft that cells further cultured in the combination of growth factors (GDNF, LIF, and EGF)  would express acrosin.  Acrosin and protamine (PROT) are markers of elongated spermatids  (applicant’s specification, page 11, lines 23-26). 
	One of ordinary skill would have had a reasonable expectation of success in modifying the Huleihel-1  method by identifying a cell expressing acrosin following culture in view of the teachings of Pendergraft that spermatogonia cultured in GDNF, LIF, bFGF and EGF expressed acrosin and PRM1. 
	 One of ordinary skill would have been motivated to identify cells expressing acrosin in order to identify spermatids in view of the teachings of Sadri-Ardekani that long term culture and propagation of human spermatogonial stem cells in vitro is achievable in order to allow for restoration of fertility in chemotherapy-treated patients (Context). 

	3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Huleihel-1 (above), Sadri-Ardekani (above) and Pendergraft as applied to claims 1, 10, 11, 13 and 14 above and further in view of Suominen (above). The teachings of Huleihel-1 (above), Sadri-Ardekani (above) and Pendergraft above are incorporated herein in their entirety.
	Huleihel-1 (above), Sadri-Ardekani (above) and Pendergraft (hereafter Huleihel-1) differ from the claims in that the documents fail to disclose culture in growth factors further comprising TNF-alpha. However, Suominen cures the deficiency.
	Suominen discloses TNF-alpha promotes cell survival during spermatogenesis (title). Suominen discloses (Abstract) tumor necrosis factor-alpha (TNF-alpha) has been shown to inhibit germ cell death in human seminiferous epithelium. Suominen discloses (page 629, right column, first paragraph) that in human testis, TNF-alpha inhibits germ cell apoptosis.
	It would have been obvious to one of ordinary skill to modify the method of Huleihel-1 by including TNF-alpha in the culture medium as suggested by Suominen in view of the teachings of Suominen that it is known in the art that TNF- alpha inhibits cell death.
	One of ordinary skill would have had a reasonable expectation of success in adding TNF-alpha to the Huleihel-1  culture media and successfully in vitro culturing spermatogonium to elongated spermatids in view of the teachings of Suominen that in human TNF-alpha promotes cell survival during spermatogenesis (page 638, right column, top paragraph).
	One of ordinary skill would have been motivated to add the TNF-alpha to the culture media of spermatogonia to promote survival during spermatogenesis.

	3.	Claims 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Huleihel-1, Sadri-Ardekani and Pendergraft as applied to claims 1, 10, 11, 13 and 14 above and further in view of Zirkin (above).
	The teachings of Huleihel-1, Sadri-Ardekani and Pendergraft above (hereafter Huleihel-1)  are incorporated herein in their entirety.
	Huleihel-1 differs from the claims in that the documents fail to disclose the culture medium further comprises FSH or testosterone. However, Zirkin cures the deficiency.
	Zirkin discloses that in humans quantitatively normal spermatogenesis requires FSH as well as testosterone (page 273, right column, top paragraph) (the claimed “FSH or testosterone,” claims 4 and 7). Zirkin discloses that testosterone and FSH are always found together in the adult male mammal (page 275, right column, third paragraph) in vivo.
	It would have been obvious to one of ordinary skill to modify the culture method of Huleihel-1 by including FSH and/or testosterone in the culture medium as suggested by Zirkin (the claimed “wherein at least one hormone is added to the culture medium which comprises said at least one growth factor;” claim 9) in view of the teachings of Zirkin that it is known in the art that spermatogenesis requires FSH as well as testosterone and that the two are always found together in vivo.
	One of ordinary skill would have had a reasonable expectation of success in adding FSH and/ or testosterone to the Huleihel-1 culture media and successfully in vitro culturing spermatogonium to elongated spermatids in view of the teachings of Zirkin that human spermatogenesis requires FSH as well as testosterone.
	One of ordinary skill would have been motivated to add FSH and/or testosterone to the culture media of spermatogonia to promote survival and in vitro maturation during spermatogenesis.

	4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Huleihel-1, Sadri-Ardekani and Pendergraft as applied to claims 1,10, 11, 13 and 14 above and further in view of Shinohara et al (2007/0202590) (Shinohara). 
	The teachings of Huleihel-1, Sadri-Ardekani and Pendergraft above (hereafter Huleihel-1)  are incorporated herein in their entirety.
	Huleihel-1 differs from the claims in that the documents fail to disclose the culture medium comprises a serum replacement. However, Shinohara cures the deficiency.
	Shinohara discloses [0003] [0088] an in vitro culture of mouse spermatogonial stem cells and culture under conditions differentiating the cells into spermatids. Shinohara discloses [0114] culture in the presence of glial cell derived neurotrophic factor (GDNF), leukemia inhibitory factor (LIF), epidermal growth factor (EGF), basic fibroblast growth factor (bFGF). Shinohara discloses the cultured cells can be human cells [0092], that the culture medium can be StemPro® [0125] and that the medium can contain a serum such as a replacement serum [0127] (claim 5).
	It would have been obvious to one of ordinary skill to modify the Huleihel-1 culture method by using a serum replacement as suggested by Shinohara in view of the teachings of Shinohara that any serum can be used as along as the cells can be produced.
	One of ordinary skill would have had a reasonable expectation of success in modifying the Huleihel-1  culture method by using a serum replacement in view of the teachings of Shinohara that any serum can be used as long as the cells can be produced.

	5. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Huleihel-1, Sadri-Ardekani , Pendergraft and Zirkin as applied to claims 1, 4, 7, 10, 11, 13 and 14 above and further in view of Stukenborg (above). The teachings of Huleihel-1, Sadri-Ardekani , Pendergraft and Zirkin above are incorporated herein in their entirety.
	Huleihel-1, Sadri-Ardekani , Pendergraft and Zirkin differ from the claims in that the documents fail to disclose culture in the presence of the at least one hormone after about a month of culturing the presence of the at least one growth factor. However, Stukenborg cures the deficiency.
	Stukenborg discloses (page 5, right column, second paragraph) the temporal progression of in vitro spermatogenesis closely resembles the natural sequence of events. Stukenborg discloses (page 5, right column, second paragraph) spermatocytes and round spermatids were present at earliest after 3 weeks of culture (Fig. 2). Stukenborg discloses (page 5, right column, second paragraph) elongating spermatids and spermatozoa were not observed before 31 days of culture (Fig. 2C).
	It would have been obvious to one of ordinary skill to modify the culture method of Huleihel-1, Sadri-Ardekani , Pendergraft and Zirkin  by culturing spermatogonium in the presence of a hormone after about a month of culturing them presence of at least one growth factor in view of the teachings of Stukenborg that round spermatids were present at the earliest after 3 weeks of culture and Zirkin that FHS/testosterone is expressed in the final stages of spermatogenesis and results in successfully obtaining elongated spermatids. Three weeks of culture is considered to be about the claimed “one month.”
	One of ordinary skill would have had a reasonable expectation of success in adding FSH and/ or testosterone to the Huleihel-1, Sadri-Ardekani , Pendergraft and Zirkin culture media after one month of culture in growth factors and successfully in vitro culturing spermatogonium to elongated spermatids in view of the teachings of Zirkin that obtaining spermatid requires culture in the presence of FSH as well as testosterone.
	One of ordinary skill would have been motivated to culture spermatogonium in media comprising FSH and testosterone after about a month in culture media comprising growth factors in order to obtain elongated (mature) sperm for use in conservation of rare species and fertility protection as suggested by Stukenborg (Abstract).

	6. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Huleihel-1, Sadri-Ardekani, and Pendergraft as applied to claims 1, 10, 11, 13, 14 above and further in view of Huleihel et al (Huleihel-2). The teachings of Huleihel-1, Sadri-Ardekani and Pendergraft above hereafter Huleihel-1) are incorporated herein in their entirety.
	Huleihel-1 differs from the claims in that the documents fail to disclose culture of cells from a testicular biopsy obtained from a non-obstructive azoospermic patient. However, Huleihel-2 cures the deficiency.
	Huleihel-2 discloses culture of testicular cells obtained from azoospermic patients (Title, Conclusion).
	It would have been obvious to one of ordinary skill to modify the Huleihel-1 culture method by culturing cells from an azoospermic patient as suggested by Huleihel-2 in view of the teachings of Huleihel-1 that culture of human spermatogonium in a 3- dimensional methylcellulose culture system resulted in differentiating human spermato-gonium into elongated spermatids and in vitro maturation of human spermatogonium.
	One of ordinary skill would have had a reasonable expectation of success in culturing biopsy cells from azoospermic patients in the Huleilhel-1 culture method in view of the teachings of Huleihel-1 showing successful culture of spermatogonium to spermatids.
	One of ordinary skill would have been motivated to culture biopsy cells from azoospermic patients in a culture method successfully obtaining spermatids in order to allow for restoration of fertility.

Response to Arguments
	Applicant’s arguments, filed 09/05/2022, have been considered but not found persuasive.  Applicant’s arguments remaining pertinent in view of the new grounds of rejection are addressed below.

	1.	Applicant’s arguments (starting page 1) regarding the rejection under 35 USC 112, first paragraph regarding the trademark rejection, the enablement rejection and the rejection under 35 US 102 are moot in view of the withdrawal of the rejections.

	2.	Applicants argue (page 2, regarding the 103 rejection)
There is no motivation to combine Huliel-1 with Sadri-Ardekani since the arts relate to different disciplines, i.e., differentiation vs. proliferation. These are opposing biological activities.

Specifically, Applicants point that since Huleihel-1 teaches differentiation of spermatogonia from testicular cells and Sadri-Ardekani teaches propagation of human spermatogonial stem cells while maintaining the expression of the pre-meiotic marker PLZF, there was no motivation to combine these two cited art.

Notwithstanding the above, the combined references fail to teach reaching the ultimate goal of the claimed invention which is in vitro maturation of spermatogonium into an elongated spermatid which expresses acrosin.

	In reply and contrary to the argument, Pendergraft is newly cited for teaching spermatogonia cultured in the presence of GDNF, LIF, bFGF and EGF will produce spermatids expressing acrosin and PROT-1, both markers of elongated spermatid as disclosed by applicant’s specification (page 11, lines 23-26).  Pendergraft teaches the claimed “identifying a cell expressing acrosin following culturing in vitro.”  

	3.	Applicants argue (page 4, top paragraph) 
Thus, Sadri-Ardekani teaches that the long-term culturing of undifferentiated spermatogonia cells on laminin in a medium comprising GDNF, LIF and EGF resulted in undifferentiated spermatogonia cells characterized by expression of the pre-meiotic marker PLZF (Sadri-Ardekani, Page 68, “Results” first paragraph, and Figures 2C and 3A-B), which is, as admitted by Sadri-Ardekani, a specific marker of undifferentiated spermatogonia (Sadri-Ardekani, Page 68, lines 24-25).

In view of the teachings of Sadri-Ardekani, the skilled person would not have had any motivation or expectation of success to culture the spermatogonia cells of Huleihel-1 in the culture conditions taught by Sadri-Ardekani in order to obtain an elongated spermatid which expresses acrosin since neither of these references describe maturation of the spermatogonia to elongated spermatids expressing acrosin.

In sharp contrast to the combined references of Huleihel-1 and Sadri- Ardekani the claimed method shows for the first time that in vitro maturation of spermatogonium into an elongated spermatid which expresses acrosin is possible by culturing the spermatogonium in methylcellulose in the presence of a medium comprising GDNF, LIF, bFGF and EGF (e.g., Figure 1C).
	
	In reply and contrary to the arguments, newly amended claim 1 now recites the entire maturation process of spermatogonia to spermatids.  Pendergraft is newly cited and teaches culturing the spermatogonia in in the presence of a medium comprising GDNF, LIF, bFGF and EGF and obtaining spermatids expressing the newly claimed acrosin marker.  
	Contrary to further arguments, Pendergraft clearly discloses acrosin expression after culturing the spermatogonium in the presence of a medium comprising GDNF, LIF, bFGF and EGF.

	4.	Applicants argue (page 5, top paragraph)
With respect to Suominen, Applicants point that Suominen cultured rat seminiferous epithelial cycle in the presence or absence of TNFalpha with or without infliximab and tested cell survival under these conditions. However, Suominen does not teach or suggest the effect of TNFalpha on differentiation or maturation of spermatogonia cells.

Thus, since the combined teachings of Huleihel-1 and Sadri-Ardekani failed to describe maturation of the spermatogonia into elongated spermatids expressing acrosin, the mere information that TNFalpha promotes survival of spermatogonia as described in Suominen would not have motivated the skilled person to add TNFalpha in order to cure the deficiencies of Huleihel-1 and Sadri-Ardekani in maturation of spermatogonium into elongated spermatid which expresses acrosin.

	In reply and contrary to the arguments,  one of ordinary skill recognizes the importance of promoting the survival of cells at all stages. Further, Suominen explicitly discloses (title) TNFα promotes survival during spermatogenesis, a process involving both the differentiation and maturation of spermatogonia cells.  One of ordinary skill, interested in maturing spermatogonia into elongated spermatid would be interested in having as many cells as possible survive the culture process.

	5.	Applicants argue (page 5, fifth paragraph)
With respect to Zirkin, Applicants point that Zirkin merely states that in vivo administration of FSH and testosterone results in greater numbers of germ cells than the administration of either alone. However, Zirkin does not or suggest the effect of FSH and testosterone on differentiation or maturation of spermatogonia cells when cultured in vitro.

Thus, since the combined teachings of Huleihel-1 and Sadri-Ardekani failed to describe maturation of the spermatogonia into elongated spermatids expressing acrosin, the mere information that in vivo administration of FSH and testosterone results in greater numbers of germ cells as described in Zirkin would not have motivated the skilled person to add FSH and testosterone in order to cure the deficiencies of Huleihel-1 and Sadri-Ardekani in maturation of spermatogonium into elongated spermatid which expresses acrosin.

	In reply and contrary to the arguments, Zirkin discloses that in humans quantitatively normal spermatogenesis requires FSH as well as testosterone (page 273, right column, top paragraph) (the claimed “FSH or testosterone”). Zirkin discloses that testosterone and FSH are always found together in the adult male mammal (page 275, right column, third paragraph) in vivo.
	It would have been obvious to one of ordinary skill to modify the culture method of Huleihel-1 by including FSH and/or testosterone in the culture medium as suggested by Zirkin (the claimed “wherein at least one hormone is added to the culture medium which comprises said at least one growth factor”) in view of the teachings of Zirkin that it is known in the art that spermatogenesis requires FSH as well as testosterone and that the two are always found together in vivo.
	Huleihel-1, Sadri-Ardekani and Pendergraft above (hereafter Huleihel-1), not Zirkin, together teach the maturation of spermatogonia into elongated spermatids expressing acrosin.  

	6.	Applicants argue (page 6, fourth full paragraph)
Applicants point that contrary to the Examiner’s assertion Shinohara merely discloses a method of producing pluripotent stem cells from testis cells (e.g., spermatogonial stem cells) and wherein the serum can be replaced with serum replacement, however, Shinohara fail to teach maturation of said spermatogonial stem cells into elongated spermatids. Thus, while Shinohara shows expression of SSEA-1, Forsman antigen, .beta.1-integrin, .alpha.6-integrin, Ep>CAM, CD9, EE2 and c-kit in pluripotent stem cell derived from a testis cell, Shinohara fail to teach maturation into “elongated spermatid” or into cells which express “acrosin”, terms which are not even mentioned in Shinohara.

Thus, since the combined teachings of Huleihel-1 and Sadri-Ardekani failed to describe maturation of the spermatogonia into elongated spermatids expressing acrosin, the use of “serum replacement” as described in Shinohara would not have cured the deficiency of Huleihel-1 and Sadri-Ardekani in failing to teach maturation of spermatogonium into elongated spermatid which expresses acrosin.
	
	In reply and contrary to the arguments, Huleihel-1, Sadri-Ardekani and Pendergraft above (hereafter Huleihel-1), not Shinohara, were cited for teaching the maturation of spermatogonia into elongated spermatids expressing acrosin.  Pendergraft discloses the expression of acrosine on elongated spermatids. 

	7.	Applicants argue (page 7, third full paragraph)
The combined references of Huleihel-1, Sadri-Ardekani and Zirkin fail to teach maturation of the spermatogonia into elongated spermatids expressing acrosin. Applicants point that the teachings of Stukenborg in adding gonadotrophins such as hCG and FSH do not cure these deficiencies given that Stukenborg fail to disclose obtaining an elongated spermatid expressing acrosin, indicative of the final stage of maturation of spermatogonia.


	In reply and contrary to the arguments, Huleihel-1, Sadri-Ardekani and Pendergraft above (hereafter Huleihel-1), not Stukenborg, were cited for teaching the maturation of spermatogonia into elongated spermatids.  Pendergraft discloses the expression of acrosine on elongated spermatids.  
	Stukenborg is cited for disclosing (page 5, right column, second paragraph) the temporal progression of in vitro spermatogenesis closely resembles the natural sequence of events. Stukenborg discloses (page 5, right column, second paragraph) spermatocytes and round spermatids were present at earliest after 3 weeks of culture (Fig. 2).
	One of ordinary skill would have been motivated to culture spermatogonium in media comprising FSH and testosterone after about a month in culture media comprising growth factors in order to obtain elongated (mature) sperm for use in conservation of rare species and fertility protection as suggested by Stukenborg (Abstract).

	8.	Applicants argue (page7, top paragraph)

Claim 1 has been amended without prejudice herewith. Claim 2 has been cancelled without prejudice herewith. New claim 28 has been added herewith.

As argued above, the combined teachings of Huleihel-1 and Sadri-Ardekani failed to describe maturation of the spermatogonia into elongated spermatids expressing acrosin, thus, the mere information that spermatogonium can be obtained from non-obstructive azoospermic patient, as disclosed in Huleihel-2, would not have cured the deficiencies of Huleihel-1 and Sadri-Ardekani in failing to teach maturation of spermatogonium into elongated spermatid which expresses acrosin.


	In reply and contrary to the arguments, there is no claim 28 in this application. 
 	Huleihel-1, Sadri-Ardekani and Pendergraft above (hereafter Huleihel-1), not Huleilel-2, were cited for teaching the maturation of spermatogonia into elongated spermatids.  Pender-graft discloses the expression of acrosine on elongated spermatids.  Huleihel-2 is cited for discloses culture of testicular cells obtained from azoospermic patients (Title, Conclusion).
	It would have been obvious to one of ordinary skill to modify the Huleihel-1 culture method by culturing cells from an azoospermic patient as suggested by Huleihel-2 in view of the teachings of Huleihel-1 that culture of human spermatogonium in a 3- dimensional methylcellulose culture system resulted in differentiating human spermato-gonium into elongated spermatids and in vitro maturation of human spermatogonium.
	One of ordinary skill would have had a reasonable expectation of success in culturing biopsy cells from azoospermic patients in the Huleilhel-1 culture method in view of the teachings of Huleihel-1 showing successful culture of spermatogonium to spermatids.
	One of ordinary skill would have been motivated to culture biopsy cells from azoospermic patients in a culture method successfully obtaining spermatids in order to allow for restoration of fertility.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632